Citation Nr: 0116649	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  94-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, secondary to anxiety, with psychophysiologic 
reaction and headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1991.  This appeal arises from October 1992 and December 1993 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office. 

In January 1996, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Later in 1996, 
the claims folder was transferred to the Oakland, California, 
regional office (RO).  Subsequently, a March 2000 rating 
decision continued the prior denials.  

In August 2000, the Board granted entitlement to service 
connection for a chronic eye disability, and again remanded 
the issue of entitlement to service connection for chronic 
fatigue syndrome, secondary to anxiety, with 
psychophysiologic reaction and headaches, for additional 
development.


FINDINGS OF FACT

1.  VA regional offices in Oakland, California, and St. 
Petersburg, Florida, as well as the veteran's representative, 
have made several attempts to contact the veteran to assist 
him in developing his claims and to schedule necessary VA 
examinations, but to no avail, as all of the letters were 
returned by the U.S. Postal Service as undeliverable.

2.  The examinations and information that were requested are 
absolutely necessary to resolve the veteran's current appeal, 
and he has not contacted VA since March 1999 to indicate his 
whereabouts.





CONCLUSION OF LAW

By not responding to the RO's requests for information and 
evidence necessary to make a decision on the merits of his 
appeal, the veteran abandoned his claim.  38 C.F.R. § 3.158 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case has twice been remanded, in January 1996 and August 
2000, in order to obtain information from the veteran and to 
schedule VA examinations.  As noted in the previous remand, 
such information and examinations are vital to a proper 
consideration of the veteran's claim.

In May 1996, a VA examination was scheduled in Florida.  The 
veteran's father informed the VA Medical Center in Tampa that 
the veteran had lived in California for more than a year.  
The veteran's claims folder was then transferred to the 
Oakland RO.  In August 1996, the RO sent a letter to the 
veteran requesting information on the disability at issue.  A 
second letter was sent in November 1996.  In February 1997, a 
VA examination was scheduled, however the veteran did not 
report for that examination.  In May 1997, the RO sent the 
veteran a letter requesting that he inform the RO if he was 
willing to report for a rescheduled examination.  There was 
again no response from the veteran.  

In March 1999, the veteran contacted the RO by telephone.  He 
provided a current address in Antioch, California, and stated 
that he had not received any mail from VA.  In March 1999, 
the RO sent the veteran a letter at this new address 
requesting information pertinent to his claim.  In August 
1999, the veteran failed to report for a scheduled VA 
examination.  

In August 2000, the Board again remanded the case for 
additional development.  The Board's decision also included a 
grant of service connection for a chronic eye disorder.  In 
June 2000, the RO sent the veteran a letter which was 
apparently returned as undelivered.  In November 2000, the 
letter was remailed to a second address in Antioch, 
California.  This was also returned as undelivered.  

In January 2001, the veteran's representative provided an 
address in Jupiter, Florida, where the veteran could be 
reached care of another person.  The RO sent a letter to the 
veteran at the Florida address, and the claims folder was 
then transferred to the St. Petersburg, Florida, regional 
office (SPRO).  In February 2001, the SPRO informed the 
veteran's representative that there was a remand pending and 
that the veteran had over $3000 in retroactive benefits due 
him; that his whereabouts were unknown; that the West Palm 
Beach VAMC had no records on him; and that help was needed to 
locate the veteran.  A March 2001 memorandum from the 
veteran's representative stated that "we are unable to 
locate, or provide a valid address for the named veteran.  
His whereabouts are unknown."  In a March 2001 letter, the 
SPRO returned the claims folder to the Oakland RO, and noted 
that every attempt had been made to ascertain the veteran's 
whereabouts, but there was not even any listing for the 
person at whose address the veteran was supposed to have been 
reachable.  That address had been obtained through the Social 
Security "SHARE" program, but the veteran was not in 
receipt of Social Security benefits and there was no 
indication of how old the address was.  The veteran's check 
that was sent to the Jupiter Florida address was returned and 
his retroactive compensation account had now established a 
proceeds balance.  Since the evidence failed to indicate that 
the veteran was at the Florida address, and his last known 
address of record was in Antioch, California, the claims 
folder was to be returned to the Oakland RO.  

In May 2001, the veteran's representative again indicated 
that the veteran could not be located.  The RO thereafter 
returned the case to the Board.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  38 C.F.R. § 3.158(a).

As the RO's (and local VA medical center's) various attempts 
to obtain the information and evidence that is crucial to 
resolving the veteran's claims have been totally 
unsuccessful, and because he has not contacted VA at any time 
since early 1999 to provide the RO and/or his representative 
with a new address or his whereabouts, the Board has no 
alternative but to dismiss his appeal as abandoned.  See 38 
C.F.R. § 3.158(a).  By repeatedly attempting to notify him, 
including subsequent to the Board's January 1996 and August 
2000 remands, of the need for additional information and 
evidence to resolve his appeal, VA is presumed (in light of 
the "presumption of administrative regularity") to have 
properly discharged its official duty to mail him notice of 
the necessity of this evidence.  See Jones v. West, 12 Vet. 
App. 98 (1998); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Furthermore, there is no clear evidence to the contrary to 
rebut this presumption-particularly since there are copies on 
file of the various letters from the RO clearly notifying the 
veteran of this need and the consequences of his failure to 
respond-which, again, was sent to the last address furnished 
by the veteran.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992).  Thus, it was his responsibility to notify VA of any 
subsequent change in his address, which he has not done, and 
VA has to mail notice only to the latest address of record in 
order for this presumption to attach.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  "[I]t is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him." Hyson v. Brown, 5 
Vet. App. 262 (1993).  In this case, the veteran is 
apparently owed money by VA, yet he has not been in contact.  
VA has undertaken extensive efforts, in both California and 
Florida, to locate the veteran; however, these have failed.

The evidence in its current state simply is not sufficient to 
render a decision on the merits of the veteran's case.  
Therefore, although the VA had a "duty to assist" him in 
developing his claims, this duty did not, in turn, obviate 
his responsibility to respond to the various requests for the 
information that is needed to provide such assistance.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (the "duty to 
assist" is not a "one-way street;" rather, it is the 
veteran's responsibility to advise VA of information that is 
essential to obtaining the putative evidence).  In this 
instance, the veteran has not met this obligation and, 
consequently, his claim must be dismissed.


ORDER

The appellant abandoned his claim for service connection for 
chronic fatigue syndrome, secondary to anxiety, with 
psychophysiologic reaction and headaches; his appeal 
concerning that issue therefore is dismissed.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

